



Exhibit 10.14






Amendment No. 4
to the
The 401 (k) Stock Purchase Plan for Employees of
Cullen/Frost Bankers, Inc. and Its Affiliates
(Effective as of January 1, 2013)


Whereas, Cullen/Frost Bankers, Inc. ("Company") maintains "The 401(k) Stock
Purchase Plan for Employees of Cullen/Frost Bankers, Inc. and Its Affiliates,"
as last amended and restated effective as of January 1, 2013 ("Plan"), for the
benefit of its Eligible Employees and the Eligible Employees of any
participating Affiliate; and


Whereas, pursuant to Plan section 11.1 the Company may amend the Plan from time
to time with respect to all Employers participating under the Plan; and


Whereas, the Company desires to amend the Plan to provide for hardship
distributions to participants on account of the devastation caused by Hurricane
Harvey in accordance with IRS Announcement 2017-11.


Now, Therefore, in accordance with the provisions of Plan section 11.1, the
following actions are hereby taken and the Plan shall be amended, effective as
of August 23, 2017, in the following respects:


1.
Plan section 6.8 is hereby amended to add the following new subsection (e) to
the end thereof:



(e)
Hurricane Harvey.



(1)
Notwithstanding section 6.8(c), for hardship distributions made on or after
August 23, 2017 and no later than January 31, 2018, a distribution under the
Plan is hereby deemed to be on account of an immediate and heavy financial need
if the distribution is made to a Participant whose:



(A)
principal residence on August 23, 2017 was located in one of the Texas (or other
state) counties identified for individual assistance by the Federal Emergency
Management Agency (“FEMA”) because of the devastation caused by Hurricane Harvey
(the “Counties”);



(B)
place of employment was located in one of the Counties on August 23, 2017; or



(C)
lineal ascendant or descendant, dependent or spouse had a principal residence or
place of employment in one of the Counties on August 23, 2017.



For the avoidance of doubt, a Participant shall not be required to demonstrate
that he has obtained all distributions and withdrawals and all nontaxable loans
currently available under all plans maintained by the Employer in order to
obtain a hardship distribution on account of Hurricane Harvey.


(2)
Notwithstanding section 6.8(c), a Participant who receives a hardship
distribution on or after August 23, 2017 and no later than January 31, 2018
because of the devastation caused by Hurricane Harvey is not subject to any
post-hardship distribution contribution restrictions under the Plan or any other
Plan maintained by the Employer.



(3)
Notwithstanding section 6.8(c), a Participant requesting a hardship withdrawal
on or after August 23, 2017 and no later than January 31, 2018 because of the
devastation caused by Hurricane Harvey is required, as soon as practicable after
the hardship distribution is made, to provide evidence that the Committee or its
delegate considers necessary to determine whether a hardship exists and the
amount necessary to satisfy the hardship.



2.
Except as amended above, the Plan as in effect prior to this amendment shall
continue unchanged.





* * * * * * * * *





--------------------------------------------------------------------------------







In Witness Whereof, the Company has caused this instrument to be executed by its
duly authorized officers effective as of the date provided herein.


 
Cullen/Frost Bankers, Inc.
Attest:
By: /s/ Phillip D. Green
By: /s/ Annette Alonzo
Its: Chairman of the Board & CEO
Its: Group Executive Vice President
Date: October, 27, 2017








